DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 10/21/2021 is acknowledged.  Notwithstanding the ground(s) of the traversal, the restriction requirement is hereby withdrawn. Claims 1, 2, 5, 6, 8, 16-18, 24, 30, 33, 35, 37, 38, 40-42, 48 and 49 are pending and will now be examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2020, 02/10/2021 and 5/18/2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 16-18, 30, 35, 37, 38, 40-42, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over  US 6,518,334 B1 to Calhoun et al. in view of US 2011/0244134 A1 to Dombrowski et al. 
Regarding claims 1 and 2, Calhoun et al. discloses an aqueous dispersion of a blend of an ASR and a polycarboxypolyamide resin for coatings and paints (abstract), wherein the dispersion has a solids content of 20-50% and the blend comprises 10-70 wt% of the ASR which has an acid number of 75-500 and a Mw of 500-20,000 (col. 2). The coatings further comprise an emulsion polymer, a pigment and a coalescing agent (col. 7-8), wherein the emulsion polymer may be a multistage polymer prepared in the presence of the ASR (col. 8). The amount of the emulsion polymer, based on solids, relative to the combined weight of the emulsion polymer and the blend of ASR and polycarboxypolyamide resin is 5-95%, more preferably 70-85% (col. 9), i.e., the preferred amount of the ASR in the coating composition is 1.5-21%, based on solids. Calhoun et al. fails to teach a multistage latex polymer having a first Tg of 0-120oC and a second stage Tg of -35 to 10oC. However, Dombrowski et al. discloses an aqueous coating composition comprising a multistage emulsion polymer (abstract) having a first Tg of about 4-70oC and a second stage Tg of about -3oC (see Tables 11.1 and 12.1), wherein the coating composition further comprises other components, including a pigment and a coalescing agent (see [0017] and Table 9.1), and it has a low VOC level and superior scrub resistance and water resistance [0003]. Therefore, it would have 
The features of claims 5-6 are obvious as explained. The features of claims 8 represent an obvious optimization because Dombrowski et al. provides a motivation for optimizing the scrub resistance of the coating. Claim 16 is disclosed by Calhoun et al. in column 5. Claim 17 represents an obvious variation of the prior art composition because Calhoun et al. teaches that the dispersion includes a base which is selected from a group that includes those having a vapor pressure less than 100 mm Hg at 25oC, such as dimethylethanolamine and 2-dimethylamino-2-methyl-1-propanol. Claim 18 is obvious because Calhoun et al. discloses that the aqueous composition would be unstable without the ASR (col. 3, lines 15-19 and comparative examples) and the ASR-containing coatings exhibit improved water resistance (examples 16-20). The features of claim 30 are disclosed by Calhoun et al. (col. 15-16) which prepares the ASR according to the polymerization-in-organic-solvent method disclosed in US 4,529,787. The features of claim 35 are disclosed by both Calhoun et al. and Dombrowski et al. as explained, and the features of claim 37 represent an obvious optimization because Dombrowski et al. emphasizes a significant reduction of the VOC contents of the composition (see [0017]). Claim 38 is obvious because Calhoun et al. teaches that the aqueous composition can be an ink, an overprint varnish, a general coating, or an adhesive and it is a common knowledge in the art that the PVC of the composition 

    PNG
    media_image1.png
    176
    546
    media_image1.png
    Greyscale

(col. 12). It is noted of claim 41 that the claim is directed to a coating composition, not an apparatus or an article, and therefore the recited container is patentably immaterial. The use of a low-VOC colorant is obvious in view of the teachings by Dombrowski et al. as explained above. The features of claim 42 are suggested by Dombrowski et al. ([0018]-[0020]).
Allowable Subject Matter
Claims 24 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  These claims are allowable over the combination of Calhoun et al. and Dombrowski et al., which represents the closest prior art of record. While the latex polymer taught by Dombrowski et al. comprises MMA, n-BA, MAA and even ureido methacrylate, it does not have diacetone acrylamide. Neither reference suggests the composition of claim 33.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762